Exhibit 10.1

 

HYPERDYMANICS CORPORATION

 

2010 EQUITY INCENTIVE PLAN, AS AMENDED

 

ARTICLE I

ESTABLISHMENT OF THE PLAN

 

Hyperdynamics Corporation (the “Company”) hereby establishes the Hyperdynamics
Corporation 2010 Equity Incentive Plan (the “Plan”),as amended, upon the terms
and conditions hereinafter stated.

 

ARTICLE II

DEFINITIONS

 

2.01        “Award” means any stock option, restricted stock or restricted stock
unit award granted to a Participant under the Plan.

 

2.02        “Award Agreement” means the written agreement pursuant to Article VI
hereof that sets forth the terms, conditions, restrictions and privileges for an
Award and that incorporates the terms of the Plan.

 

2.03        “Board” means the Board of Directors of the Company.

 

2.04        “Code” means the Internal Revenue Code of 1986, as amended.

 

2.05        “Committee” means the Compensation Committee consisting of three or
more persons appointed by the Board pursuant to Section 3.01 hereof. If no
Committee is appointed, the term “Committee” means the Board, except in those
instances where the text clearly indicated otherwise.

 

2.06        “Common Stock” means shares of the Common Stock, $.001 par value per
share, of the Company.

 

2.07        “Disability” means any physical or mental impairment which qualifies
an Employee for disability benefits under the applicable long-term disability
plan maintained by the Company or, if no such plan applies, which would qualify
such Employee for disability benefits under the Federal Social Security System.

 

2.08        “Effective Date” means the date on which the Company’s stockholders
vote to approve the Plan on the Board’s approval and recommendation of the Plan.

 

2.09        “Employee” means any person employed on an hourly or salaried basis
by the Company or any parent or subsidiary of the Company that now exists or
hereafter is organized or acquired by or acquires the Company and whose wages
are reported on a Form W-2.  The Company classification as to who is an Employee
shall be determinative for purposes of an individual’s eligibility under the
Plan.

 

1

--------------------------------------------------------------------------------


 

2.10        “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

2.11        “Fair Market Value” means the closing price of a share of Common
Stock on the national securities exchange that is the principal market for the
Common Stock of the date of grant (or on the last preceding trading date if
shares were not traded on such date).  If the Common Stock is not listed on a
securities exchange, Fair Market Value shall be the amount determined in good
faith by the Committee.

 

2.12        “Incentive Stock Option” means any Award granted under this Plan
which the Committee intends (at the time it is granted) to be an incentive stock
option within the meaning of Section 422 of the Code.  All Incentive Stock
Options issued under this Plan are intended to comply with the requirements of
Section 422 of the Code, and the regulations thereunder, and all provisions
hereunder shall be read, interpreted and applied with that purpose in mind.

 

2.13        “Non-Qualified Stock Option” means any Option Award granted under
this Plan which is a stock option but is not an Incentive Stock Option.

 

2.14        “Officer” means any Employee of the Company or any of its
subsidiaries who is designated by the Board as a corporate officer.

 

2.15        “Participant” means any Employee, Officer, director, consultant,
independent contractor or other individual who is designated by the Committee or
the Board pursuant to Article VI to participate in the Plan.

 

2.16        “Retirement” means a separation from service which constitutes a
normal “retirement” under any applicable qualified retirement plan maintained by
the Company or in the absence of a qualified retirement plan, a separation from
service which is determined by the Board to constitute a “retirement.”

 

2.17        “Restricted Stock” means any Award granted under this Plan which the
Committee intends (at the time it is granted) to be a restricted stock award
within the meaning of Section 83 of the Code.

 

2.18        “Restricted Stock Unit” means any Award granted under this Plan
which the Committee intends (at the time it is granted) to be a restricted stock
unit settled in Common Stock, cash or a combination thereof at the end of a
specified vesting period.

 

2.19        “Settlement” means the date on which the vesting requirements
applicable to a Restricted Stock Unit are satisfied and the Company delivers to
the Participant shares of Common Stock, cash or a combination of Common Stock
and cash in satisfaction of such Restricted Stock Unit.

 

ARTICLE III

ADMINISTRATION OF THE PLAN AND MISCELLANEOUS

 

3.01        Plan Administration.  The Plan shall be administered by the Board
unless the Board, in its discretion, appoints a Committee comprised of not fewer
than three board members. If a Committee is not established, all references to
“Committee” under the Plan shall be deemed

 

2

--------------------------------------------------------------------------------


 

to refer to “Board” until such time as a Committee may be established.  A simple
majority of the members of the Committee shall constitute a quorum for the
transaction of business.  The Committee shall be responsible to the Board for
the day-to-day operation of the Plan, although the Committee may, in its
discretion, delegate to one or more Officers of the Company responsibility for
certain ministerial actions associated with Plan administration.  The Committee
may make recommendations to the Board with respect to participation in the Plan
by Employees, Officers, directors, consultants, independent contractors or other
individuals of the Company or any of its subsidiaries.  The Committee may
consider such factors as it deems pertinent in selecting Participants and in
determining the type and amount of Awards, if any, to be given including,
without limitation; (i) the financial condition of the Company or its
Subsidiaries; (ii) expected profits for the current or future years; (iii) the
contributions of a prospective Participants to the profitability and success of
the Company or its Subsidiaries; and (iv) the adequacy of the prospective
Participant’s other compensation.

 

3.02        Limitation on Liability.  No member of the Committee shall be liable
for any action or determination made in good faith with respect to the Plan.  To
the maximum extent allowed by law and the Company’s bylaws, the members of the
Committee shall be indemnified by the Company in respect of all their activities
under the Plan. The interpretation and construction of any provision of the Plan
by the Committee shall be final, unless otherwise determined by the Board.

 

3.03        Compliance with Law and Regulations.  All Awards granted hereunder
shall be subject to all applicable federal and state laws, rules and regulations
and to such approvals by any government or regulatory agency as may be
required.  The Company shall not be required to issue or deliver any
certificates for shares of Common Stock prior to the completion of any
registration or qualification of or obtaining of consents or approvals with
respect to such shares under any Federal or state law or any rule or regulation
of any government body, which the Company shall, in its sole discretion,
determine to be necessary or advisable.

 

3.04        Restrictions on Transfer.  The Company shall place a legend upon any
certificate representing shares acquired pursuant to an Award granted hereunder
noting that the transfer of such shares may be restricted by applicable laws and
regulations.

 

ARTICLE IV

ELIGIBILITY

 

Awards may be granted to such Employees, Officers, directors, consultants,
independent contractors and other individuals as may be designated from time to
time by the Committee, pursuant to guidelines, if any, which may be adopted by
the Committee from time to time.

 

ARTICLE V

COMMON STOCK AVAILABLE FOR THE PLAN

 

The aggregate number of shares of Common Stock which may be issued pursuant to
this Plan shall be 10,000,000.  If a reorganization, merger, consolidation,
reclassification,

 

3

--------------------------------------------------------------------------------


 

recapitalization, combination or exchange of shares, stock split, stock
dividend, rights offering, or other expansion or contraction of the Common Stock
of the Company occurs, the number and class of shares underlying shares
authorized to be granted or granted under this Plan, and the price per share
payable upon exercise of an Award as applicable shall be equitably adjusted by
the Committee to reflect such changes. To the extent deemed equitable and
appropriate by the Board, subject to any required action by stockholders, in any
merger, consolidation, reorganization, liquidation or dissolution, any Award
granted under the Plan shall pertain to the securities and other property to
which a holder of the number of shares of stock covered by the Award would have
been entitled to receive in connection with such event.

 

No shares shall be the subject of more than one Award at any time, but if an
Award as to any shares is surrendered before exercise, or expires or terminates
for any reason without having been exercised in full, or for any other reason
ceases to be exercisable, the number of shares covered thereby shall again
become available for grant under the Plan as if no Awards had been previously
granted with respect to such shares.

 

ARTICLE VI

PARTICIPATION; AWARD AGREEMENT

 

The Committee shall, in its discretion, determine from time to time which
Employees, Officers, directors, consultants, independent contractors and other
individuals will participate in the Plan and receive Awards under the Plan.  In
making all such determinations there shall be taken into account the duties,
responsibilities and performance of each respective Employee, Officer, director,
consultant, independent contractor, or other individual, his present and
potential contributions to the growth and success of the Company, his cash
compensation and such other factors as the Committee shall deem relevant to
accomplishing the purposes of the Plan.

 

Awards may be granted individually or in tandem with other Awards.  All Awards
are subject to the terms, conditions, restrictions and privileges of the Plan in
addition to the terms, conditions, restrictions and privileges for an Award
contained in the Award Agreement.  No Award under this Plan shall be effective
unless memorialized in writing by the Committee in an Award Agreement delivered
to and signed by the Participant.

 

ARTICLE VII

AWARDS

 

7.01        Stock Options.  The Committee may from time to time grant to
eligible participants Awards of Incentive Stock Options or Non-Qualified Stock
Options, provided however that Awards of Incentive Stock Options shall be
limited to Employees of the Company or any of its subsidiaries.  All Incentive
Stock Options must have an exercise price at least equal to the Fair Market
Value of a share of Common Stock at the time of grant, except as provided in
Section 8.05.

 

7.02        Restricted Stock.  The Committee may from time to time grant
restricted Stock Awards to eligible Participants in such amounts, on such terms
and conditions, and for such consideration, including no consideration or such
minimum consideration as may be required by law, as it shall determine.

 

4

--------------------------------------------------------------------------------


 

7.03        Restricted Stock Units.  The Committee may from time to time grant
restricted Stock Unit Awards to eligible Participants in such amounts, on such
terms and conditions, as it shall determine.

 

ARTICLE VIII

OPTION AWARDS

 

8.01        Vesting of Options

 

(a)           General Rules.  Incentive Stock Options and Non-Qualified Stock
Options shall become vested and exercisable as determined in the sole discretion
of the Committee as set forth in the applicable Award Agreement. 
Notwithstanding the foregoing, no vesting shall occur on or after the date that
a Participant’s employment with Company terminates for any reason.

 

(b)           Accelerated Vesting Upon Death, Disability or Retirement.
Notwithstanding the general rule described in subsection (a), only those Stock
Options granted to a Participant under this Plan that are vested on the date of
a Participant’s death, Disability or Retirement shall be exercisable by the
Participant or the Participant’s representative. Upon a Participant’s death,
Disability or Retirement, the Committee may elect to accelerate vesting with
respect to all or a portion of an unvested Stock Option.

 

8.02        Duration of Options. Each Stock Option granted to a Participant
shall be exercisable at any time on or after it vests until the earlier of (i) a
date specified in the Award Agreement that shall be no later than ten (10) years
after its date of grant or (ii) a date specified in the Award Agreement that
shall be no later than eighteen months from the date that the Participant ceases
to be employed by (or act as a consultant to) the Company or any of its
subsidiaries.

 

8.03        Notice of Disposition; Withholding; Escrow.  A Participant shall
immediately notify the Company in writing of any sale, transfer, assignment or
other disposition (or action constituting a disqualifying disposition within the
meaning of Section 421 of the Code) of any shares of Common Stock acquired
through exercise of an Incentive Stock Option, within two (2) years after the
grant of such Incentive Stock Option or within one (1) year after the
acquisition of such shares, setting forth the date and manner of disposition,
the number of shares disposed of and the price at which such shares were
disposed.  The Company shall be entitled to withhold from any compensation or
other payments then or thereafter due to the Participant such amounts as may be
necessary to satisfy any withholding requirements of Federal or state law or
regulation and, further, to collect from the Participant any additional amounts
which may be required for such purpose.  The Committee may, in its discretion,
require shares of Common Stock acquired by a Participant upon exercise of an
Incentive Stock Option to be held in an escrow arrangement for the purpose of
enabling compliance with the provisions of this Section 8.03.

 

8.04           Manner of Exercise.  To the extent vested and exercisable, Awards
may be exercised in part or in whole from time to time by execution of a written
notice directed to the Committee, at the Company’ principal place of business,
accompanied by a check in payment of the exercise price for the number of shares
specified and paid for.

 

5

--------------------------------------------------------------------------------


 

8.05           $100,000 Limitation.  Notwithstanding any contrary provisions
contained elsewhere in this Plan and as long as required by Section 422 of the
Code, the aggregate Fair Market Value, determined as of the time an Incentive
Stock Option is granted, of the Common Stock with respect to which Incentive
Stock Options are exercisable for the first time by the Participant during any
calendar year, under this Plan and stock options that satisfy the requirements
of Section 422 of the Code under any other stock option plan or plans maintained
by the Company, shall not exceed $100,000.

 

8.06           Limitation on Ten Percent Stockholders.  The price at which
shares of Common Stock may be purchased upon exercise of an Incentive Stock
Option granted to an individual who, at the time such Incentive Stock Option is
granted, owns, directly or indirectly, more than ten percent (10%) of the total
combined voting power of all classes of stock issued to stockholders of the
Company, shall be no less than one hundred and ten percent (110%) of the Fair
Market Value of a share of the Common Stock of the Company at the time of grant,
and such Incentive Stock Option shall by its terms not be exercisable after the
expiration of five (5) years from the date such Incentive Stock Option is
granted.

 

ARTICLE IX

RESTRICTED STOCK UNITS

 

Section 9.01  Award and Restrictions.  A Restricted Stock Unit Award is an Award
determined by reference to a number of shares of the Company’s Common Stock
subject to such restrictions and conditions as the Committee shall determine at
the time of grant.  Restricted Stock Units shall be satisfied at Settlement by
the delivery of cash and/or Common Stock in the amount equal to the Fair Market
Value for the specified number of shares of Common Stock covered by the
Restricted Stock Units, as set forth in the Award Agreement.  Settlement of an
Award of Restricted Stock Units shall occur upon expiration of the vesting
period specified for such Restricted Stock Unit by the Committee.  Vesting
restrictions shall be based on continuing employment and/or achievement of
pre-established performance goals and objectives as the Committee shall set
forth in the Award Agreement.

 

Section 9.02  Dividend Equivalents.  Unless otherwise determined by the
Committee at grant, Dividend Equivalents on the specified number of shares of
Common Stock covered by an Award of Restricted Stock Units shall be either
(a) paid with respect to such unvested Restricted Stock Units on the dividend
payment date in cash or in shares of unrestricted Common Stock having a Fair
Market Value equal to the amount of such dividends, or (b) deferred with respect
to such unvested Restricted Stock Units and the amount or value thereof
automatically deemed reinvested in additional unvested Restricted Stock Units,
respectively, as the Committee shall determine.

 

ARTICLE X

RESTRICTED STOCK

 

Section 10.01  Award and Restrictions.  A Restricted Stock Award is an Award
pursuant to which the Company may, grant or sell, at par value or such other
higher purchase price determined by the Committee, in its sole discretion,
shares of Stock subject to such

 

6

--------------------------------------------------------------------------------


 

restrictions and conditions as the Committee shall determine at the time of
grant, which purchase price shall be payable in cash or by promissory note as
determined by the Committee in its sole discretion.  Vesting restrictions shall
be based on continuing employment and/or achievement of pre-established
performance goals and objectives.  The terms and conditions of each such
agreement shall be determined by the Committee, and such terms and conditions
may differ among individual Awards and Participants.

 

Section 10.02  Rights as a Stockholder.  Unless otherwise determined by the
Committee at grant, a Participant shall have the rights of a stockholder of the
Company holding Common Stock, including the right to vote the shares of Common
stock covered by the Award of Restricted Stock.  Unless the Committee shall
otherwise determine, certificates evidencing the Restricted Stock shall remain
in the possession of the Company until such Restricted Stock is vested.

 

Section 10.03  Vesting of Restricted Stock.  The Committee at the time of grant
shall specify the date or dates and/or the attainment of pre-established
performance goals, objectives and other conditions under which Restricted Stock
shall become vested, subject to such further rights of the Company as may be
specified in Award Agreement evidencing the Restricted Stock Award.

 

Section 10.04  Dividends.  Unless otherwise determined by the Committee at
grant, Dividends on the specified number of shares of Common Stock covered by an
Award of Restricted Stock shall be either (a) paid with respect to such unvested
Restricted Stock on the dividend payment date in cash or in shares of
unrestricted Common Stock having a Fair Market Value equal to the amount of such
dividends, or (b) deferred with respect to such unvested Restricted Stock and
the amount or value thereof automatically deemed reinvested in additional
unvested Restricted Stock, respectively, as the Committee shall determine.

 

ARTICLE XI

NONASSIGNABILITY

 

Awards shall not be transferable by a Participant except by will or the laws of
descent or distribution, and during a Participant’s lifetime shall be
exercisable only by such Participant or the Participant’s guardian or legal
representative.  Notwithstanding the foregoing, or any other provision of this
Plan, a Participant who holds Non-Qualified Stock Options may transfer such
Awards to his or her spouse, lineal ascendants, lineal descendants, or to a duly
established trust for the benefit of one or more of these individuals.  Awards
so transferred may thereafter be transferred only to the Participant who
originally received the grant or to an individual or trust to whom the
Participant would have initially transferred the Award pursuant to this
Article XI.  Awards which are transferred pursuant to this Article XI shall be
exercisable by the transferee according to the same terms and conditions as
applied to the Participant.

 

7

--------------------------------------------------------------------------------


 

ARTICLE XII

AMENDMENT AND TERMINATION OF THE PLAN

 

The Board may, by resolution, at any time terminate or amend the Plan with
respect to any shares of Common Stock or Awards which have not been granted.

 

ARTICLE XIII

EMPLOYMENT RIGHTS

 

Neither the Plan nor any Award hereunder shall create any right on the part of
any Employee of the Company or any of its subsidiaries to continue in such
capacity, or shall make anyone an employee.

 

ARTICLE XIV

WITHHOLDING

 

The Company may withhold from any cash payment made under this Plan sufficient
amounts to cover any applicable withholding and employment taxes, and if the
amount of such cash payment is insufficient, the Company may require the
Participant to pay to the Company the amount required to be withheld as a
condition to delivering the shares acquired pursuant to an Award.  The Company
also may withhold or collect amounts with respect to a disqualifying disposition
of shares of Common Stock acquired pursuant to exercise of an Incentive Stock
Option.

 

The Committee is authorized to adopt rules, regulations or procedures which
provide for the satisfaction of a Participant’s tax withholding obligation by
the retention of shares of Common Stock to which he otherwise would be entitled
pursuant to an Award or by the Participant’s delivery of previously-owned shares
of Common Stock or other property.  However, if the Company adopts rules,
regulations or procedures which permit withholding obligations to be met by the
retention of Common Stock to which a Participant otherwise would be entitled
pursuant to an Award, the fair market value of the Common Stock retained for
such purpose shall not exceed the minimum required Federal, state and local tax
withholding due upon exercise of the Award.

 

ARTICLE XV

EFFECTIVE DATE OF THE PLAN; TERM

 

15.01      Effective Date of the Plan.  This Plan shall become effective on the
Effective Date, and Awards may be granted hereunder as of or after the Effective
Date and prior to the termination of the Plan.

 

15.02      Term of Plan.  Unless sooner terminated, this Plan shall remain in
effect for a period of ten (10) years ending on the tenth anniversary of the
Effective Date.  Termination of the Plan shall not affect any Awards previously
granted and such Awards shall remain valid and in effect until they have been
fully exercised or earned, are surrendered or by their terms expire or are
forfeited.

 

8

--------------------------------------------------------------------------------


 

ARTICLE XVI

GOVERNING LAW

 

To the extent not governed by Federal law, this Plan shall be construed under
the laws of the State of Delaware.

 

IN WITNESS WHEREOF, the Company has caused a duly authorized officer to execute
this Plan, on the 6th day of November, 2012.

 

 

 

HYPERDYNAMICS CORPORATION

 

 

 

 

 

 

 

By:

 

 

Name:

Ray Leonard

 

 

 

 

Title:

President and Chief Executive Officer

 

9

--------------------------------------------------------------------------------